UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 6, 2009 Affiliated Computer Services, Inc. (Exact name of registrant as specified in its charter) Delaware 1-12665 51-0310342 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 2828 North Haskell Avenue Dallas, Texas75204 (Address of principal executive offices, including zip code) (214)841-6111 (Registrant’s telephone number including area code) Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01 Regulation FD Disclosure. The Company has been advised by the staff of the United States Securities and Exchange Commission (the “Commission”) that it will not recommend to the Commission that charges be brought against Darwin Deason. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. AFFILIATED COMPUTER SERVICES, INC. Date: March 10, 2009 By: /s/ Kevin Kyser Name: Kevin Kyser Title: Executive Vice President and Chief Financial Officer 3
